DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 and 13 are generic allowable claims where claims 2-4 and 14 were withdrawn as non-elected species. Pursuant to the procedures set forth in MPEP § 821, previously withdrawn claims 2-4 and 14 from consideration as a result of a species restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 1/17/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Rejections Withdrawn
The rejections of claims 1 and 13 (as well as the depending claims thereof) under 35 U.S.C. 103 as being unpatentable by Mourad in view of Nightingale and Raju have been withdrawn in light of the applicant’s amendments to incorporate the identified allowable subject matter in the in the independent claims as noted in the previous office action that the cited prior art do not teach or reasonably suggest the limitations of method of evaluating blood pressure via ultrasound is performed by emitting acoustic energy with a push via placing it at a body region proximal a blood vessel to generate a correlation which corresponds to a sampling time period between a set of push pulse pressure parameters and a set of displacement values for the blood vessel.
The push pulse characterized by one of the set of push pulse pressure parameters and manifesting proximal the blood vessel to determine a displacement value based on displacement of the blood vessel by the push pulse. Wherein the set of push pulse pressure parameters includes a first subset of the set of push pulse pressure parameters, each push pulse pressure parameter of the first subset below a pressure in the blood vessel at the sampling time period, and a second subset of the set of push pulse pressure parameters, each push pulse pressure parameter of the second subset above the pressure in the blood vessel at the sampling time period.
Then, generating a blood pressure value from the blood vessel based on the correlation between the set of push pulse pressure parameters and the set of displacement values generating a blood pressure waveform from the blood pressure value and a set of supplemental blood pressure values corresponding to a set of time periods distinct from the sampling time period; and generating a set of supplementary 
Providing a supplementary push pulse with the ultrasound system, the supplementary push pulse characterized by the supplementary push pulse pressure parameter, and determining a supplemental displacement value based on the push pulse, the set of supplemental displacement values comprising the supplementary displacement value; and generating a supplemental blood pressure value based on the supplementary correlation between the set of supplementary push pulse pressure parameters and the set of supplemental displacement values, wherein the set of supplemental blood pressure values comprises the supplemental blood pressure value.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERKAN AKAR whose telephone number is (571)270-5338.  The examiner can normally be reached on 9am-5pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G Hoekstra can be reached on (571)272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SERKAN AKAR/           Primary Examiner, Art Unit 3793